[Cite as State v. Savage, 2012-Ohio-2435.]
                            STATE OF OHIO, MAHONING COUNTY

                                  IN THE COURT OF APPEALS

                                        SEVENTH DISTRICT

STATE OF OHIO,                                   )
                                                 )
        PLAINTIFF-APPELLEE,                      )
                                                 )
V.                                               )          CASE NO. 11 MA 163
                                                 )
DELANO SAVAGE,                                   )                OPINION
                                                 )
        DEFENDANT-APPELLANT.                     )

CHARACTER OF PROCEEDINGS:                        Criminal Appeal from Court of Common
                                                 Pleas of Mahoning County, Ohio
                                                 Case No. 07CR1199A

JUDGMENT:                                        Affirmed

APPEARANCES:
For Plaintiff-Appellee                           Paul Gains
                                                 Prosecutor
                                                 Ralph M. Rivera
                                                 Assistant Prosecutor
                                                 21 W. Boardman St., 6th Floor
                                                 Youngstown, Ohio 44503

For Defendant-Appellant                          Delano Savage, Pro-se
                                                 #543-766
                                                 Grafton Correctional Institution
                                                 2500 S. Avon-Belden Rd.
                                                 Grafton, Ohio 44044



JUDGES:

Hon. Gene Donofrio
Hon. Joseph J. Vukovich
Hon. Mary DeGenaro


                                                 Dated: May 30, 2012
[Cite as State v. Savage, 2012-Ohio-2435.]
DONOFRIO, J.

        {¶1}     Defendant-appellant, Delano Savage, appeals from a Mahoning County
Common Pleas Court judgment denying his motion for correction of a void sentence.
        {¶2}     This court set out the underlying facts of this case in State v. Savage,
7th Dist. No. 08-MA-54, 2009-Ohio-7011, ¶4-8, appellant’s direct appeal:

                 On October 11, 2007, Appellant was indicted on four counts of
        aggravated robbery (counts one through four) and four counts of
        kidnapping (counts five through eight), with gun specifications for each
        count. Counts one and five charged Appellant with the aggravated
        robbery and kidnapping of Cindy Landers. Counts two and six charged
        Appellant with the aggravated robbery and kidnapping of Greg Beight.
        Counts three and seven charged Appellant with the aggravated robbery
        and kidnapping of Steve Courtney. Counts four and eight charged
        Appellant with the aggravated robbery and kidnapping of John
        Porinchak.
                 On March 10, 2008, the first day of trial, Appellant entered into a
        written plea agreement with the state that included an agreed prison
        term of ten years. In exchange for Appellant's plea, the state would
        dismiss count four of the indictment. On the same day, the state moved
        to dismiss the gun specifications relating to counts two, three, and six
        through eight because they would merge at sentencing.
                 According to the plea, Appellant would be sentenced to a term of
        incarceration of four years for each of the aggravated robbery and
        kidnapping charges, to be served concurrently, and three years for
        each of the gun specification charges, to be served consecutively and
        prior to the concurrent sentences. At the plea hearing, counsel for
        Appellant stated:
                 “Also, Your Honor, I've tried to explain this to him, his
        misunderstanding about the gun specifications, which specifically he
        could get 21 years on the gun specifications if they do not merge, and
                                                                             -2-


      he could get 70 years on the rest of the counts if he's convicted on all
      counts and specifications, so he's looking at a hundred and-actually, 91
      years.” (3/10/08 Tr., p. 12.)
              The following day, March 11, 2008, Appellant was sentenced to
      a ten-year prison term in conformance with the plea agreement.

      {¶3}    We affirmed appellant’s conviction and sentence. Id.
      {¶4}    On October 19, 2010, appellant filed a pro se motion to vacate and
correct a void sentence arguing that his convictions should have merged. The trial
court denied this motion. Appellant did not appeal this judgment.
      {¶5}    On August 11, 2011, appellant filed a pro se motion for correction of
void sentence arguing that his firearm specifications should have merged. The trial
court overruled appellant’s motion.
      {¶6}    Appellant filed a timely notice of appeal on September 20, 2011.
      {¶7}    Appellant, still proceeding pro se, raises two assignments of error.
Because his two assignments of error are closely related, we will address them
together. They state:

              THE TRIAL COURT ERRED WHEN IT SENTENCED MR.
      SAVAGE TO CONSECUTIVE SENTENCES OF THREE YEARS EACH
      FOR TWO GUN SPECIFICATIONS WHICH AROSE OUT OF THE
      SAME INCIDENT IN VIOLATION OF OHIO REVISED CODE
      §2929.14(D)(1)(b) AND CAUSING HIS CURRENT SENTENCE TO BE
      VOID.
              THE TRIAL COURT ABUSED ITS DISCRETION WHEN IT
      DENIED      MR.    SAVAGE’S     MOTION      TO   CORRECT       A   VOID
      SENTENCE.

      {¶8}    Appellant argues that his sentences are contrary to law because all of
his crimes, including the firearm specifications, arose out of the same transaction.
                                                                               -3-


He contends the trial court was required to impose just one sentence for both of the
firearm specifications. Because it did not do so, appellant argues that his sentence is
void. And because his sentence is void, appellant asserts that he may challenge it
on appeal at any time and has not waived this argument.            For these reasons,
appellant contends that the trial court abused its discretion in denying his motion to
correct void sentence.
      {¶9}   In appellant’s direct appeal, Savage, ¶28-32, we addressed his
argument that his offenses were allied offenses and, therefore, the trial court erred in
failing to merge them:

             Furthermore, Ohio courts have upheld plea agreements that
      included an agreed sentence where a defendant argued on appeal that
      his plea included allied offenses. State v. Stansell (Apr. 20, 2000), 8th
      Dist. No. 75889; State v. Henderson (Sept. 27, 1999), 12th Dist. No.
      CA99-01-002; State v. Coats (March 30, 1999), 10th Dist. No. 98AP-
      927. The Tenth District Court of Appeals observed in Coats:
             “Although there is semantic tension in attempting to reconcile
      literal applications of the allied offenses statute and the R.C.
      2953.08(D) bar to challenge such sentences, practicality and reason
      dictate enforcement of a valid plea agreement such as that entered into
      in Graham. Since the ultimate purpose of the allied offenses statute is
      to prevent unfair, cumulative punishments for identical conduct,
      appellant's express agreement to such a sentence should withstand
      any attack claiming inequity or unlawfulness in the name of allied
      offenses.” Id. at *4.
             Although we have never squarely addressed the effect of an
      allied offense challenge to a negotiated sentence, we have rejected a
      similar challenge based upon a plea agreement that did not contain an
      agreed sentence. In State v. Hooper, 7th Dist. No. 03 CO 03, 2005-
      Ohio-7084, the defendant pleaded guilty to rape and gross sexual
                                                                                  -4-


      imposition charges and the trial court imposed maximum consecutive
      sentences for his crimes. On appeal, Hooper argued that the two
      crimes were allied offenses of similar import. We held that Hooper
      waived any error because he voluntarily entered into a plea agreement,
      and, as a consequence, he ‘actively solicited’ any alleged error. Id.
             Finally, “[t]here is no statutory or constitutional prohibition against
      imposing separate punishments for allied offenses if they are committed
      independently or with a separate animus. R.C. § 2941.25(B); State v.
      Gopp, 154 Ohio App.3d 385, 2003-Ohio-4908, 797 N.E.2d 531, ¶ 8.
      Hooper at ¶ 19. Like Hooper, Appellant pleaded guilty to committing two
      separate crimes against each of the three victims. We reasoned in
      Hooper that it is possible to commit two separate crimes, with separate
      factual circumstances and separate animus, against the same victim
      ‘on or about’ the same day. Id. Here, Appellant cannot demonstrate that
      the aggravated robbery and kidnapping crimes for which he was
      convicted were not committed with a separate animus, because there is
      no evidence on the record of the facts and circumstances surrounding
      his crimes.
             In summary, Appellant waived his allied offenses argument when
      he entered his guilty plea in exchange for an agreed sentence, and
      when [he] failed to raise the argument before the trial court. Moreover,
      based upon the record before us, Appellant cannot demonstrate that
      the crimes for which he was convicted were not committed
      independently and with separate animus.

      {¶10} Given our express findings in appellant’s direct appeal, it would seem
that appellant’s argument here is barred by the doctrine of res judicata. Under the
doctrine of res judicata, a final judgment of conviction bars the defendant from raising
and litigating in any proceeding, except an appeal from that judgment, any defense or
any claimed lack of due process that the defendant raised or could have raised at the
                                                                                 -5-


trial which resulted in that judgment of conviction or on an appeal from that judgment.
State v. Perry, 10 Ohio St.2d 175, 180, 226 N.E.2d 104 (1967).
       {¶11} However, appellant alleges that his sentence is void. Consequently, we
will address the merits of his argument. This is because the doctrine of res judicata
does not apply to a void sentence. State v. Fischer, 128 Ohio St.3d 92, 2010-Ohio-
6238, 942 N.E.2d 332, paragraph three of the syllabus.

       {¶12} Pursuant to R.C. 2929.14(B)(1)(a):

              Except as provided in division (B)(1)(e) of this section, if an
       offender who is convicted of or pleads guilty to a felony also is
       convicted of or pleads guilty to a * * * [firearm specification] the court
       shall impose on the offender one of the following prison terms:
              ***
              (ii) A prison term of three years if the specification is of the type
       described in section 2941.145 of the Revised Code that charges the
       offender with having a firearm on or about the offender's person or
       under the offender's control while committing the offense and displaying
       the firearm, brandishing the firearm, indicating that the offender
       possessed the firearm, or using it to facilitate the offense.

       {¶13} A court shall not impose more than one prison term on an offender
under division R.C. 2929.14(B)(1)(a) for felonies committed as part of the same act or
transaction, except as provided in R.C. 2929.14(B)(1)(g).         R.C. 2929.14(B)(1)(b).
Although he cites an old version of the statute, this is the language that appellant
relies on in arguing that the trial court could not impose sentences for two firearm
specifications.
       {¶14} But appellant fails to read the statute further. R.C. 2929.14(B)(1)(g)
provides:
                                                                                 -6-


                 If an offender is convicted of or pleads guilty to two or more
       felonies, if one or more of those felonies are * * * aggravated robbery * *
       * and if the offender is convicted of or pleads guilty to a specification of
       the type described under division (B)(1)(a) of this section in connection
       with two or more of the felonies, the sentencing court shall impose on
       the offender the prison term specified under division (B)(1)(a) of this
       section for each of the two most serious specifications of which the
       offender is convicted or to which the offender pleads guilty and, in its
       discretion, also may impose on the offender the prison term specified
       under that division for any or all of the remaining specifications.
       (Emphasis added.)

       {¶15} In this case, appellant pleaded guilty to three counts of aggravated
robbery and four counts of kidnapping.        He also pleaded guilty to one firearm
specification that was attached to one of the aggravated robbery counts and another
firearm specification that was attached to one of the kidnapping counts.              Thus,
appellant met the terms of the statute and, therefore, could be sentenced on two
firearm specifications. Further, per the terms of the statute, not only was the trial
court permitted to impose prison terms for two firearm specifications, it was required
to do so.
       {¶16} As such, appellant’s sentence is not void and the trial court did not
abuse its discretion in overruling appellant’s motion for correction of void sentence.
       {¶17} Accordingly, appellant’s first and second assignments of error are
without merit.
       {¶18} For the reasons stated above, the trial court’s judgment is hereby
                         -7-


affirmed.


Vukovich, J., concurs.

DeGenaro, J., concurs.